Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1.  Claims 1-19, drawn to a method of treating diabetes, by administering to the eye of a subject in need thereof a therapeutically effective amount of recombinant cells that produce insulin and that have either a reduced level of the beta-3 subunit of Cav (a voltage-gated calcium channel protein) or that cause the cells of the recipient subject to express a reduced level of the beta-3 subunit of Cav, classified in CPC subgroup A61K 35/39.  The claim is equivocal, and it cannot be determined which of these two alternatives Applicant means.
2.  Claims 20-29, drawn to a recombinant cell that comprises an insulin-producing cell (does Applicant mean a composition comrpising the recobminant cell, or is the endogenous cell parasitic or commensal?), the endogenous cell reducing the level of the beta-3 subunit of Cav (a voltage-gated calcium channel protein) in the endogenous cell or in the host cell, classified in CPC subgroups C12N 5/0676 and 15/52.  The claim is equivocal, and it cannot be determined which of these alternatives Applicant means.
The inventions are independent or distinct, each from the other because:
Inventions 2 and 1 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product can be used in other methods.  It can be cultured to make insulin or to make the voltage-gated calcium channel protein.  Or it can be administered to a subject in need thereof to regulate calcium influx and efflux from cells, as well as the signaling pathways in a cell that involve calcium flow and calcium signaling.  Therefore, these invenions are patentably distinct.  
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 
Species restrictions
This application contains claims directed to the following patentably distinct species. 
a) If Applicant elects Group 1, in claim 1, Applicant must elect whether the subject has diabetes or is at risk for developing diabetes.  
b) If Applicant elects Group 1, in the combination of calims 2, 3, 5, 7 and 9, Applicant must elect whether the recombinant cell has a disrupted copy of the Cavβ3 gene (claim 2) or reduced expression of apoCIII (claim 3) or reduced expression of one of the cytokines listed in claim 5 (claim 5) or reduced expression of one of the chemokines listed in claim 5 (claim 5) or reduced expression of an MHC class I protein (claim 7) or increased expression of one of the proteins listed in claim 9 (claim 9).  If Applicant elects claim 5 or claim 9, Applicant must indicate the one specific gene or protein that is elected.  
c) If Applicant elects Group 1, in claim 10, Applicant must elect whether the recombinant cell comprises pancreatic islets or pancreatic islet β cells.
d) If Applicant elects Group 1, and that the subject has diabetes in (a) above, in the combination of claims 14 and 15, Applicant must elect whether the diabetes is type 2 (claim 14) or type 1 (claim 15).
e) If Applicant elects Group 1, and that the subject is at risk for diabetes in (a) above (could develop diabetes in the future), in the combination of claims 17 and 18, Applicant must elect whether the diabetes is type 2 (claim 17) or type 1 (claim 18).
f) If Applicant elects Group 2, in the combination of calims 21, 22, 24, 26 and 28, Applicant must elect whether the recombinant cell has a disrupted copy of the Cavβ3 gene (claim 21) or reduced expression of apoCIII (claim 22) or reduced expression of one of the chemokines listed in claim 24 (claim 24) or reduced expression of an MHC class I protein (claim 27) or increased expression of one of the proteins listed in claim 28 (claim 28).  If Applicant elects claim 24 or 
g) If Applicant elects Group 2, in claim 29, Applicant must elect whether the recombinant cell comprises pancreatic islets or pancreatic islet β cells.
The species are independent or distinct because each species has a different structure and differnet biological, chemical, genetic and therapeutic/medical properties (different categories of diabetes treated- present vs. future tense, different genes that are down-regulated and up-regulated, different structures that make insulin in the recombinant cells, different types of diabetes that are treated- type I vs. type II).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner’s amendment, Examiner will be able to send you the examiner’s amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-02-22